UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 25, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-10542 UNIFI, INC. (Exact name of registrant as specified in its charter) New York 11-2165495 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) P.O. Box 19109 -7201 West Friendly Avenue Greensboro, NC (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (336) 294-4410 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files).Yes [ X ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ]Accelerated filer[X]Non-accelerated filer[ ]Smaller Reporting Company[ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The number of shares outstanding of the issuer’s common stock, par value $.10 per share, as of May 1, 2012 was 20,090,094. UNIFI, INC. Form 10-Q for the Quarterly Period Ended March 25, 2012 Table of Contents Page Part I.Financial Information Item 1. Financial Statements: Condensed Consolidated Balance Sheets as of March 25, 2012 and June 26, 2011 3 Condensed Consolidated Statements of Operations for the Three Months Ended and Nine Months Ended March 25, 2012 and March 27, 2011 4 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Three Months and Nine Months Ended March 25, 2012 and March 27, 2011 5 Condensed Consolidated Statements of Changes in Shareholders’ Equity for the Nine Months Ended March 25, 2012 6 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended March 25, 2012 and March 27, 2011 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 Item 3. Quantitative and Qualitative Disclosures about Market Risk 53 Item 4. Controls and Procedures 54 Part II.Other Information Item 1. Legal Proceedings 55 Item 1A. Risk Factors 55 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 55 Item 3. Defaults Upon Senior Securities 55 Item 4. Mine Safety Disclosures 55 Item 5. Other Information 55 Item 6. Exhibits 56 2 Part I.Financial Information Item 1.Financial Statements CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (amounts in thousands, except share and per share amounts) March 25, 2012 June 26, 2011 ASSETS Cash and cash equivalents $ $ Receivables, net Inventories Income taxes receivable Deferred income taxes Other current assets Total current assets Property, plant and equipment, net Deferred income taxes — Intangible assets, net Investments in unconsolidated affiliates Other non-current assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Accounts payable $ $ Accrued expenses Income taxes payable Current portion of long-term debt 37 Total current liabilities Long-term debt Other long-term liabilities Deferred income taxes Total liabilities Commitments and contingencies Common stock, $0.10 par (500,000,000 shares authorized, 20,090,094 and 20,080,253 shares outstanding) Capital in excess of par value Retained earnings Accumulated other comprehensive income Total Unifi, Inc. shareholders’ equity Non-controlling interest — Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to Condensed Consolidated Financial Statements. 3 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (amounts in thousands, except per share amounts) For the Three Months Ended For the Nine Months Ended March 25, 2012 March 27, 2011 March 25, 2012 March 27, 2011 Net sales $ Cost of sales Gross profit Selling, general and administrative expenses (Benefit) provision for bad debts ) 41 86 Restructuring charges — 9 — Other operating expenses, net Operating income Interest income ) Interest expense Loss on extinguishment of debt — Other non-operating (income) expenses (9
